 



Exhibit 10.3

FORM OF

EMPLOYMENT AGREEMENT

DISTRICT MANAGER

     THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered as of
                     , 20           by and between                      , whose
address is                      ,                       (“Employee”), and ASIAGO
BREAD, LLC, a Delaware limited liability company, having its principal office at
6710 Clayton Road, Richmond Heights, Missouri 63117 (“Asiago”), with reference
to the following facts:

     A.     Asiago is engaged in the business of, among other things,
developing, owning and operating bakery-cafes (the “Bakery-Cafes”) utilizing an
operating system and trademarks owned by its parent, Panera, LLC (“Panera”) or
Panera’s affiliates.

     B.     Asiago is the manager (as such term is used in the Delaware Limited
Liability Company Act) and a member of                      , LLC, a Delaware
limited liability company (“Company”), which will develop, own and operate
Bakery-Cafes in the                       market.

     C.     As the manager of Company, Asiago will manage each Bakery-Cafe owned
or to be owned by Company.

     D.     Asiago desires to employ Employee as its district manager for the
Company’s Bakery-Cafes, and Employee desires to serve as the district manager
for such Bakery-Cafes, upon the terms and conditions stated herein.

     E.     Asiago and Employee also desire that Employee become a member of the
Company and obtain an interest therein as described in the Operating Agreement
for the Company (the “Operating Agreement”). Terms defined in the Operating
Agreement have the same meaning herein.

     NOW, THEREFORE, in consideration of the foregoing recitals, and of the
promises, covenants, terms and conditions contained herein, the parties hereto
agree as follows:

     1. Membership Interest; Restriction on Transfer; and Purchase Options.
Concurrent with the execution of this Agreement, Employee is executing the
Operating Agreement, is being admitted as the Class B Member of the Company (as
defined in the Operating Agreement) and is acquiring an interest in the Company
(the “Membership Interest”). As part of the Membership Interest, Employee as the
Class B Member will be receiving, from time to time, certain rights with respect
to the Company’s profits, losses and distributions relating to the operation of
and sale of certain Bakery-Cafes (such rights are referred to as a “Sharing
Percentage”). Employee hereby agrees to comply with and be bound by all
provisions of the Operating Agreement. Employee as the Class B Member hereby
covenants and agrees that he shall not sell, assign, convey, give, transfer,
pledge, hypothecate or otherwise alienate, dispose of or encumber,

1



--------------------------------------------------------------------------------



 



voluntarily or by operation of law, his Class B Member’s Membership Interest,
now owned or hereafter acquired, or any right, title or interest therein, during
the Term of Employment (as defined in Section 2 herein) or during any period in
which the purchase rights contained in Article VII of the Operating Agreement
are in effect.

     2. Employment and Term.Subject to earlier termination as provided for in
Section 8 herein, Asiago hereby employs Employee, and Employee hereby accepts
employment with Asiago, as district manager for such Bakery-Cafes as may be
designated by Asiago from time to time (the term of such employment is referred
to herein as the “Term of Employment”); provided, however, that the Bakery-Cafes
to be designated by Asiago hereunder shall, unless otherwise agreed to by
Employee, consist only of Bakery-Cafes owned by Company and in which Employee
has, will have or had a Sharing Percentage. Such employment shall be on an
“at-will” basis, meaning that either Employee or Asiago may terminate this
Agreement at any time for Cause, as hereinafter described, no cause, for any
reason whatsoever or for no reason, subject to the notice requirements, if any,
set forth in Section 8.

     3. Duties. As district manager, Employee shall supervise the operations of
the Bakery-Cafes designated in accordance with Section 2 and shall report to
Panera’s Senior Vice President of Operations or such other person as may be
designated by Asiago. Employee shall use Employee’s best efforts, skill and
knowledge to serve Asiago in a competent manner, shall supervise the operations
of such Bakery-Cafes in accordance with the “Panera Bread” or “St. Louis Bread
Co.” concept, and shall diligently and faithfully perform all other functions as
may be assigned to Employee in such capacity by Asiago. Employee shall be
required hereunder to devote one hundred percent (100%) of Employee’s full
business time and effort to the business affairs of Asiago and such
Bakery-Cafes.

     Employee shall: (i) devote his entire business time, attention, and
energies to the business of Asiago and the operation of the Bakery-Cafes, (ii)
faithfully and competently perform his duties hereunder, and (iii) not create a
situation constituting Cause as defined in Section 8.

     4. Compensation.

     4.1 During the Term of Employment, Employee shall be paid an annual salary
of            Dollars ($            ), payable in equal biweekly installments.
Employee acknowledges that            Dollars ($          ) of such salary
constitutes the guaranteed portion of a share of Adjusted Bakery-Cafe Net
Profits.

     4.2 If Asiago requests that Employee serve as district manager for any of
Company’s Bakery-Cafes in which Employee has no Sharing Percentage (and the Term
of Employment has not terminated), commencing upon such date and continuing
through the remainder of the Term of Employment during which Employee is
rendering services as district manager for such Bakery-Cafe, Employee shall be
paid as additional compensation a share of Adjusted Bakery-Cafe Net Profits
equal to three percent (3%) of such Bakery-Cafe’s Adjusted Bakery-Cafe Net
Profit for such period.

     4.3 All payments hereunder shall be subject to the withholding requirements
of governmental authorities and of the benefit plans provided to Employee.

2



--------------------------------------------------------------------------------



 



     5. Vacation. Subject to Section 4 herein, during each full year during the
Term of Employment, Employee shall be entitled to vacation time in accordance
with Asiago’s vacation policies in effect from time to time.

     6. Fringe Benefits. Employee shall be entitled to receive life insurance,
disability insurance, medical benefits and insurance and dental insurance
benefits as are provided generally to employees of Asiago except that Employee
shall not receive, and irrevocably waives any right to participate in, or
receive benefits under, any stock option plans.

     7. Expenses. Subject to approval by Asiago, Employee may incur reasonable
expenses on behalf of and in furtherance of the business of Asiago and the
Bakery-Cafes. Upon approval of such expenses, Asiago shall promptly pay, or
reimburse Employee for the payment of, all such expenses upon presentation by
Employee, from time to time, of appropriate receipts or vouchers for such
expenses which are sufficient in form and substance to satisfy all federal tax
requirements for the deductibility of such expenses by Asiago.

     8. Termination. The Term of Employment shall terminate immediately upon the
earlier to occur of the following:

          (a) The death of Employee; or,

          (b) Employees’ Disability during the Term of Employment. For purposes
of this Agreement, the term “Disability” shall mean the inability of Employee,
arising out of any medically determinable physical or mental impairment or for
any other reason, to perform the services required of Employee hereunder on a
consistent basis; or

          (c) At the election of Employee (other than where Cause shall be
deemed to have occurred as described in Section 8 (e) herein) provided that,
written notice shall have been given at least ninety (90) days prior to such
election becoming effective; or

          (d) At the election of Asiago (other than where Cause shall be deemed
to have occurred) provided, that, written notice shall have been given at least
ninety (90) days prior to such election becoming effective; or

          (e) The existence of Cause. For purposes of this Agreement, the term
“Cause” shall be defined as:

               (i)     Any dishonesty by Employee; conviction of a felony or
other crime involving moral turpitude by Employee; willful misconduct by
Employee; gross dereliction and/or gross neglect of duties by Employee; a
material breach of the terms of this Agreement by Employee which continues
uncured for fifteen (15) days after Asiago has given written notice to Employee
specifying in reasonable detail the material breach; or conflict of interest by
Employee; in each case determined in good faith by Asiago consistent with the
examples set forth herein;

               (ii)     Any violation of any covenant or restriction contained
in Section 9 and Section 10 herein;

               (iii)     Employee does not timely contribute capital when
required under the Operating Agreement; or

3



--------------------------------------------------------------------------------



 



               (iv) Employee transfers (as defined in the Operating Agreement)
any or all of his interest in Company in violation of the Operating Agreement or
Section 1 herein.

          For all purposes of this Agreement, termination for Cause shall be
deemed to have occurred in the event of Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.

          Notwithstanding anything to the contrary contained herein, in the
event of termination pursuant to Section 8 (c) or Section 8 (d) herein, Asiago
may at any time relieve Employee of his responsibilities hereunder provided that
Employee shall continue to receive his salary, other compensation and benefits
through the date that the election described in such Section becomes effective.

          In the event of termination of this Agreement pursuant to this
Section 8, Employee or Employee’s estate, as appropriate, shall be entitled to
receive (in addition to any fringe benefits payable upon death in the case of
Employee’s death) the salary and other compensation provided for herein up to
and including the effective date of termination, prorated on a daily basis, but
shall not be entitled to receive any severance payments.

      9. Covenants Not To Compete.

          9.1 Employee covenants and agrees that Employee shall not engage in
any “Competitive Activity” (as defined below) at any time during the Term of
Employment and/or within the twelve (12) month period following the Term of
Employment.

          9.2 “Competitive Activity” shall include the following:

          (a) being employed by, advising, consulting in, or acting in any way
as an agent for Atlanta Bread Company, Au Bon Pain, ABP Corporation, Bruegger’s,
Cosi’s, Corner Bakery, Einstein, Great Harvest, Krispy Kreme, La Madeline,
Montana Mills, Schlotzky’s, Starbucks; or directly or indirectly engaging in,
being employed by, advising, consulting in, or acting in any way as an agent for
any entity engaged, in whole or in part, in any retail food establishment
(including any restaurant or bakery, but excluding any exclusively based pizza
concept) in which any of the following categories constitutes more than twenty
percent (20%) of its revenues: (a) bakery goods and breads; (b) sandwiches,
soups and/or salads, other than those ordered through a wait person taking
orders at a table (the term “sandwiches” shall not include hamburgers); or (c)
coffee and coffee-based drinks; as well as any business (without regard to
revenue) that manufactures, wholesales and/or distributes fresh or frozen dough
or bakery products which is or may be competitive with or adverse to the
Company’s or its Affiliates (including, without limitation, Asiago and Panera)
business and which is within a one hundred (100) mile radius of where the
Company or its Affiliates (including, without limitation, Asiago and Panera) is
engaged in business or where the Company or its Affiliates (including, without
limitation, Asiago and Panera) is attempting to engage in business or where the
Company or its Affiliates (including, without limitation, Asiago and Panera) may
reasonably be expected to engage in business within the twelve (12) months
immediately following the end of the Term of Employment; or

          (b) having, or acquiring any interest in (whether as proprietor,
partner, stockholder, consultant, officer, director, or any type of principal
whatsoever) Atlanta Bread Company, Au Bon Pain, ABP Corporation, Bruegger’s,
Cosi’s, Corner Bakery, Einstein, Great Harvest, Krispy Kreme, La Madeline,
Montana Mills, Schlotzky’s, Starbucks or any entity engaged,

4



--------------------------------------------------------------------------------



 



in whole or in part, in any retail food establishment (including any restaurant
or bakery, but excluding any exclusively based pizza concept) in which any of
the following categories constitutes more than twenty percent (20%) of its
revenues: (a) bakery goods and breads; (b) sandwiches purchased in a service
manner and/or method similar to that used by the Company or its Affiliates
(including, without limitation, Asiago and Panera) (the term “sandwiches” shall
not include hamburgers); or (c) coffee and coffee-based drinks; as well as any
business (without regard to revenue) that manufactures, wholesales and/or
distributes fresh or frozen dough or bakery products which is or may be
competitive with or adverse to the Company’s or its Affiliates (including,
without limitation, Asiago and Panera) business and which is within a one
hundred (100) mile radius of where the Company or its Affiliates (including,
without limitation, Asiago and Panera) is engaged in business or where the
Company or its Affiliates (including, without limitation, Asiago and Panera) is
attempting to engage in business or where the Company or its Affiliates
(including, without limitation, Asiago and Panera) may reasonably be expected to
engage in business within the twelve (12) months immediately following the end
of the Term of Employment, except that the direct or indirect ownership of five
percent (5%) or less of the stock of a company whose shares are listed on a
national securities exchange or are quoted on the National Association of
Securities Dealers Automated Quotation System shall not be deemed having or
acquiring any such interest; or

          (c) directly or indirectly being employed by, advising, consulting in,
or acting in any way as an agent for any entity: (a) which is a franchisee of
the Company or its Affiliates (including, without limitation, Asiago and
Panera), or (b) which was a franchisee of the Company or its Affiliates
(including, without limitation, Asiago and Panera) at any time within the twelve
(12) months immediately prior to the end of the Term of Employment with the
Company or its Affiliates (including, without limitation, Asiago and Panera), or
(c) which the Company or its Affiliates (including, without limitation, Asiago
and Panera) is and/or was attempting to secure as a franchisee at any time
within the twelve (12) months immediately prior to the end of the Term of
Employment with the Company or its Affiliates (including, without limitation,
Asiago and Panera), or (d) which the Company or its Affiliates (including,
without limitation, Asiago and Panera) may reasonably be expected to secure as a
franchisee at any time within the twelve (12) months immediately following the
end of the Term of Employment; or

          (d) having, or acquiring any interest in (whether as proprietor,
partner, stockholder, consultant, officer, director, or any type of principal
whatsoever) any entity: (a) which is a franchisee of the Company or its
Affiliates (including, without limitation, Asiago and Panera), or (b) which was
a franchisee of the Company or its Affiliates (including, without limitation,
Asiago and Panera) at any time within the twelve (12) months immediately prior
to the end of the Term of Employment with the Company or its Affiliates
(including, without limitation, Asiago and Panera), or (c) which the Company or
its Affiliates (including, without limitation, Asiago and Panera) is and/or was
attempting to secure as a franchisee at any time within the twelve (12) months
immediately prior to the end of the Term of Employment with the Company or its
Affiliates (including, without limitation, Asiago and Panera), or (d) which the
Company or its Affiliates (including, without limitation, Asiago and Panera) may
reasonably be expected to secure as a franchisee at any time within the twelve
(12) months immediately following the end of the Term of Employment, except that
the direct or indirect ownership of five percent (5%) or less of the stock of a
company whose shares are listed on a national securities exchange or are quoted
on the National Association of Securities Dealers Automated Quotation System
shall not be deemed having or acquiring any such interest.

5



--------------------------------------------------------------------------------



 



          References to “the Company’s or its Affiliates (including, without
limitation, Asiago and Panera) business” and/or “where the Company or its
Affiliates (including, without limitation, Asiago and Panera) is engaged in
business” and/or “where the Company or its Affiliates (including, without
limitation, Asiago and Panera) is attempting to engage in business” and/or
“where the Company or its Affiliates (including, without limitation, Asiago and
Panera) may reasonably be expected to engage in business”, shall mean any and/or
all current and/or future franchisee operation(s) as well as any current and/or
future Company or its Affiliates (including, without limitation, Asiago and
Panera) operation(s).

     9.3 Both during the Term of Employment and at any time within the twenty
four (24) months thereafter, Employee hereby agrees not to directly or
indirectly solicit or otherwise attempt to induce, influence, or encourage to
terminate and/or modify in any way his/her and/or its employment or other such
business relationship, or offer employment to, or hire, any employee, and/or
independent contractor, and/or consultant, and/or supplier, and/or franchisee of
Asiago, Panera or their affiliates, or of a franchisee of Asiago, Panera or
their affiliates.

     9.4 At any time Employee may request a waiver, in whole or in part, of
Section 9 by notifying the Company in writing of Employee’s request. Within
fifteen (15) days of when Employee provides the Company with relevant
information pertaining to such a waiver request and Employee provides such
written information as the Company may request regarding the potential violation
of these Covenants Not To Compete, the Company, through the Chief Executive
Officer and/or his/her designee, will consider such a request and communicate
with Employee.

     10. Nondisclosure. Except in the performance of his duties hereunder, at no
time during the Term of Employment or at any time thereafter, shall Employee,
individually or jointly with others, for the benefit of Employee or any third
party, publish, disclose, use, or authorize anyone else to publish, disclose, or
use, any secret or confidential material or information relating to any aspect
of the business or operations of Panera, Asiago or the Bakery-Cafes, including,
without limitation, any secret or confidential information relating to the
business, customers, trade or industrial practices, trade secrets, technology,
recipes or know-how of Asiago, Panera or the Bakery-Cafes.

     11. Reasonableness of Restrictions; Reformation; Enforcement. The parties
hereto recognize and acknowledge that the geographical and time limitations
contained in Section 9 and Section 10 herein are reasonable and properly
required for the adequate protection of the interests of Asiago and its
affiliates, including Panera. Employee acknowledges that Panera or Panera’s
affiliates are the owners of the Bakery-Cafe trademarks and system and that
Asiago and/or Panera will provide to Employee training in and confidential
information concerning the system in reliance on the covenants contained in
Section 9 and Section 10 herein. It is agreed by the parties hereto that if any
portion of the restrictions contained in Section 9 and Section 10 are held to be
unreasonable, arbitrary, or against public policy, then the restrictions shall
be considered divisible, both as to the time and to the geographical area, with
each month of the specified period being deemed a separate period of time and
each radius mile or other portion of the restricted territory being deemed a
separate geographical area, so that the longest period of time and largest
geographical area shall remain effective so long as the same is not
unreasonable, arbitrary, or against public policy. The parties hereto agree that
in the event any court of competent jurisdiction determines the specified period
or the specified geographical area of the restricted territory to be
unreasonable, arbitrary, or against public policy, a lesser time period or
geographical area which is the longest time period and largest geographical area
determined to be reasonable, nonarbitrary, and not against public policy may be
enforced against Employee. If Employee shall violate any of

6



--------------------------------------------------------------------------------



 



the covenants contained herein and if any court action is instituted by Asiago
or Panera to prevent or enjoin such violation, then the period of time during
which the Employee’s business activities shall be restricted, as provided in
this Agreement, shall be lengthened by a period of time equal to the period
between the date of the Employee’s breach of the terms or covenants contained in
this Agreement and the date on which the decree of the court disposing of the
issues upon the merits shall become final and not subject to further appeal.

     12. Attorneys’ Fees. In the event it is necessary for Asiago, Panera or any
of its affiliates to initiate legal proceedings to enforce, interpret or
construe any of the covenants contained in Section 9 and Section 10 herein, the
prevailing party in such proceedings shall be entitled to receive from the
non-prevailing party, in addition to all other remedies, all costs, including
reasonable attorneys’ fees, of such proceedings including appellate proceedings.

     13. Specific Performance. Employee agrees that a breach of any of the
covenants contained in Section 9 and Section 10 herein will cause irreparable
injury to Asiago or its affiliates for which the remedy at law will be
inadequate and would be difficult to ascertain and therefore, in the event of
the breach or threatened breach of any such covenants, Asiago or its affiliates
shall be entitled, in addition to any other rights and remedies it may have at
law or in equity, to obtain an injunction to restrain Employee from any
threatened or actual activities in violation of any such covenants. Employee
hereby consents and agrees that temporary and permanent injunctive relief may be
granted in any proceedings which might be brought to enforce any such covenants
without the necessity of proof of actual damages, and in the event Asiago or its
affiliates does apply for such an injunction, Employee shall not raise as a
defense thereto that Asiago or its affiliates has an adequate remedy at law.

      14. Assignability. This Agreement and the rights and duties created
hereunder shall not be assignable or delegable by Employee. Asiago shall have
the right, without Employee’s consent, to assign this Agreement and the rights
and duties hereunder to any affiliate of Asiago, to any successor to Asiago’s
interest in the Company, or to any successor to the Company’s interest in the
Bakery-Cafes, and Employee shall be bound by such assignment.

      15. Notices. All notices or other communications provided for herein to be
given or sent to a party by the other party shall be deemed validly given or
sent if in writing and mailed, postage prepaid, by certified United States mail,
return receipt requested, addressed to the parties at their addresses
hereinabove set forth. Any party may give notice to the other party at any time,
by the method specified above, of a change in the address at which, or the
person to whom, notice is to be addressed.

      16. Severability. Each section, subsection, and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant, or
provision hereof. Subject to Section 11, in the event that any provision of this
Agreement shall be determined to be invalid or unenforceable, such provision
shall be deemed limited by construction in scope and effect to the minimum
extent necessary to render the same valid and enforceable, and, in the event
such a limiting construction is impossible, such invalid or unenforceable
provision shall be deemed severed from this Agreement, but every other provision
of this Agreement shall remain in full force and effect.

     17. Effect of Termination. The termination of this Agreement, for whatever
reason, shall not extinguish those obligations of Employee specified in
Section 9 or Section 10 hereof, nor

7



--------------------------------------------------------------------------------



 



shall the same extinguish the right of any party to bring an action, either in
law or in equity, for breach of this Agreement by any other party.

      18. Waiver. The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.

      19. Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their legal representatives, and proper
successors or assigns, as the case may be.

      20. Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the state of Missouri without giving
effect to the principles of comity or conflicts of laws thereof.

      21. Jurisdiction. Each party hereto agrees to submit to the exclusive
personal jurisdiction and venue of the state and federal courts in the state of
Missouri, in the judicial circuit where Asiago has its principal office, for
resolution of all disputes and causes of action arising out of this Agreement,
and each party hereby waives all questions of personal jurisdiction and venue of
such courts, including, without limitation, the claim or defense therein that
such courts constitute an inconvenient forum.

      22. Limitations on Legal Actions. Except with respect to the obligations
specified in Section 9 and Section 10 herein, each party waives, to the fullest
extent permitted by law, any right to or claim for any punitive or exemplary
damages against the other party and the right to recover consequential damages
for any claim directly or indirectly arising from or relating to this Agreement.
Furthermore, the parties agree that any legal action in connection with this
Agreement shall be tried to the court sitting without a jury, and all parties
hereto waive any right to have any action tried by jury.

      23. Affiliate. Whenever used in this Agreement, the term “affiliate” shall
mean, with respect to Asiago, all persons or entities (i) controlled by Asiago,
(ii) which control Asiago, or (iii) which are under common control with Asiago.

      24. Captions; Terms. The captions of this Agreement are for convenience
only, and shall not be construed to limit, define, or modify the substantive
terms hereof.

      25. Entire Agreement; Counterparts. This Agreement and the agreements
referred to herein constitute the entire agreement between the parties hereto
concerning the subject matter hereof, and supersedes all prior offer letters,
memoranda, correspondence, conversations, and agreements. This Agreement may be
executed in several identical counterparts that together shall constitute but
one and the same Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

     EMPLOYEE:

                                                                                 
[Name of Employee]

ASIAGO:

 

ASIAGO BREAD, LLC
a Delaware limited liability company

 

 

By:
                                                                                                                          
Name:
Title:

9